Citation Nr: 1537696	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right elbow condition.

2. Entitlement to service connection for left ankle condition.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 until August 1967.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1. In an unappealed November 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right elbow condition.
 
2. The evidence submitted subsequent to the November 1977 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right elbow condition.

3. Hypertension was not present during service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service.

4. The Veteran does not have a left ankle condition for VA purposes.


CONCLUSIONS OF LAW

1. The unappealed November 1977 rating decision which denied service connection for a right elbow condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a right elbow condition, is not reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3. Hypertension was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4. The criteria for service connection for a left ankle condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 214); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2009. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains STRs, medical records, and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was provided VA examinations in November 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 


The Board acknowledges the Veteran requested a travel Board hearing at his local RO. (See July 2010 VA Form 9). A letter notifying the Veteran of the scheduled hearing was sent to the Veteran in April 2015. The claims file reflects that neither the Veteran, nor his representative, attended the scheduled June 2, 2015 hearing. The claims file is void of any request from the Veteran to postpone the scheduled hearing. Since no request to postpone the hearing was received, the Board finds the Veteran's request for a hearing to have been withdrawn.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's claim for entitlement to service connection for right elbow condition was denied by the RO in November 1977 because the evidence reflected there existed no residual disability of the right elbow. The Veteran did not appeal the decision and it became final. The Veteran submitted a claim to reopen his claim for service connection for a right elbow condition and was subsequently denied by the RO in January 2010.

Evidence of record at time of last final denial

At the time of the November 1977 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, STRs and correspondence. 

The STRs reflect the Veteran complained and was treated for throbbing pain in his right upper extremity and a swollen olecranon (elbow area) in July 1967. Additionally, the claims folder reflects the Veteran was treated for cut skin on his right elbow in June 1967. A June 1967 x-ray reflected the Veteran's elbow was negative of any acute bone injury.


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and the statements of the Veteran that his right elbow condition is related to his military service.

In a November 2009 VA medical examination, the report reflects that at the time of the examination the Veteran's right elbow was not giving him "any problems now". The report further noted no pain, no limitation of activities, no flares ups, and no disability in regard to the right elbow. Lastly, the examination noted the Veteran's right elbow contusion as clinically resolved.

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claim for entitlement to service connection for a right elbow condition. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional medical evidence reflects that the Veteran does not have a disability in regard to his right elbow for VA purposes. (See November 2009 VA medical examination). Instead, the Veteran contends that his right elbow does not give him any problems. Additionally, the Veteran's lay statements that his right elbow condition occurred or was aggravated due to service are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the November 1977 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

The Veteran avers that he has hypertension related to his military service, specifically due to pain associated with his service. An essential element of a claim for service connection is evidence of a current disability. A November 2009 VA examination noted the Veteran as having urethrocutaneous fistulae with priapism. Based on the above, the Board finds that an element of service connection, a present disability, has been met.

The STRs are silent for any treatment or complaint of hypertension or high blood pressure. The claims folder reflects that the Veteran has had high blood pressure since approximately 1999, three decades after his military service. A November 2009 VA examination report noted the Veteran with no chest pains or current symptoms regarding hypertension. The examiner opined that there is no evidence at this point that hypertension is caused by the Veteran's military service. The examiner explained that hypertension is a medical disease in which there is persistent elevation of the blood pressure, which, at this point, is not known to be caused by pain. The examiner further explained that while intermittent elevations of blood pressure can be associated with pain, the long-term, sustained elevation of blood pressure, which is a hallmark of the disease hypertension, is not at this point known to be causally related by intermittent episodes of pain. 

The Veteran may sincerely believe that his hypertension is causally related to active service; however, the most probative clinical etiology opinion with regard to the Veteran's hypertension is against a finding that the Veteran's hypertension is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Further, as the Veteran conceded, his hypertension did not develop until at three decades after separation from service, the Board finds that service connection on the basis of a continuity of symptomatology is not warranted; further, the Veteran's lay statements regarding incurrence where noted when the examiner provided the negative opinion with adequate rationale. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left ankle

The Veteran avers that he has a left ankle condition related to his military service. The November 2009 VA medical examination report notes the Veteran conceding to no pain or limitation of activity in regard to his left ankle. Upon examination, the Veteran's left ankle had normal movement and was nontender. Lastly, the examination reflects the Veteran's left ankle injury to be clinically resolved. 

Based on the foregoing, the Veteran does not have a left ankle disability for VA purposes; thus, an essential element has not been met. 
	
There are no private or VA clinical records in evidence which reflect a left ankle disability for VA purposes. 

The Veteran may sincerely believe that he has a left ankle condition is causally related to active service; however, the most probative clinical evidence with regard to the Veteran's left ankle is against a finding that Veteran has a left ankle condition causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the ankle for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a left ankle condition for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right elbow condition is denied.

Entitlement to service connection for left ankle condition is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


